Exhibit 10.22

Amendment to Employment Agreement

This Amendment to Employment Agreement (this “Amendment”), dated March 8, 2016,
amends the Employment Agreement by and between InfuSystem Holdings, Inc., a
Delaware corporation (“Corporation”), and Jonathan P. Foster (“Employee”),
effective as of July 1, 2013 (the “Employment Agreement”).

WHEREAS, Corporation and Employee desire to amend the Employment Agreement to
provide Employee with appropriate market-based terms not addressed in the
Employment Agreement;

NOW, THEREFORE, for such consideration as set forth herein, the sufficiency of
which is acknowledged by Corporation and Employee, Corporation and Employee
agree to amend the Employment Agreement as follows:

 

  A. Section 2.B.i. shall be amended and restated to read as follows:

 

  i. If Employee’s employment with Corporation is terminated (a) by Employee for
any reason (other than a Good Reason Termination), (b) by Corporation for Cause
(as defined below), or (c) by Corporation upon Employee’s Disability or as a
result of Employee’s death, then Employee (or Employee’s estate) shall be
entitled to receive all Annual Base Salary, PTO (as defined below), benefits and
other compensation that has accrued but is unpaid as of the date of termination,
including any Incentive Compensation Plan award earned in respect of the
immediately preceding calendar year but not yet paid as of the date of
termination. Any payments under this provision (except for any Incentive
Compensation Plan payment) shall be made within 30 days after the date on which
employment terminates. Any Incentive Compensation Plan award payable under this
provision shall be made in accordance with Sections 3(B) and 2(B)ii of this
Agreement, whichever is applicable.

 

  B. Section 2.B.ii. shall be amended and restated to read as follows:

 

  ii.

If Employee’s employment with Corporation is terminated for any reason other
than as set forth in Section 2.B.i. above (including an involuntary termination
without Cause and a Change of Control Termination), the employment relationship
created pursuant to this Agreement will terminate on the date ninety (90) days
after notice of such termination has been delivered (such later date, the
“Termination Date”), and no further compensation will become payable to
Employee, except as set forth herein below, following the Termination Date.
Employee shall be entitled to receive following the Termination Date: (a) all
Annual Base Salary, PTO, benefits and other compensation (except for any
Incentive Compensation Plan payments, which are addressed in clauses (c) and
(d) below) that has accrued but is unpaid as of the Termination Date, to be paid
in regular installments in accordance with Corporation’s standard payroll
practices; (b) a severance payment in an aggregate amount equal to nine
(9) months of the Employee’s then effective Annual Base Salary, to be paid in
regular installments in accordance with Corporation’s standard payroll
practices; (c) any Incentive Compensation Plan bonus or award earned in respect
of the immediately preceding calendar year but not yet paid as of the
Termination Date, to be paid by no later than March 31 of the following year;
(d) a prorated amount of the Employee’s target bonus (assuming 100% of target)
under Corporation’s Incentive Compensation Plan through and including the
Termination Date for the year in which the termination becomes effective, to be
paid within thirty (30) days after the Termination Date; (e) as noted below,
vesting of certain stock options, restricted stock and other equity granted to
Employee under Corporation’s Equity Plan; (f) any PTO or unreimbursed expenses;
and (g) continuation of all COBRA health benefits as of the Termination Date,
which benefits will be paid by Corporation for a period of nine (9) months after
the Termination Date; provided, however, receipt of the items set forth in
subsections (b), (d) (e) and (g) shall be contingent upon execution and delivery
by Employee to Corporation of an unconditional general release, in form
reasonably satisfactory to Corporation, of all claims against Corporation, its
subsidiaries, affiliates, officers, directors, employees and agents, arising
from or



--------------------------------------------------------------------------------

  in connection with this Agreement or Employee’s employment with Corporation.
Except in connection with a Change of Control Termination (which is addressed in
Section 3.E.), that portion of any stock options, restricted stock or other
equity granted to Employee that shall vest or become exercisable in the six
(6) month period following the Termination Date shall become immediately
exercisable and, along with any portion of the stock options, restricted stock
or other equity that has become exercisable or vested prior to the Termination
Date, shall remain exercisable for a period of three (3) months following the
Termination Date.

 

  C. A new Section 2.B.iv. is added to read as follows:

 

  iv. “Change of Control” shall mean:

(i) a majority of the members of Corporation’s board of directors is replaced
during any twelve (12) month period with directors whose appointment or election
was not endorsed or approved by a majority of the members of the board of
directors, in office immediately prior to the date of such appointment or
election; or

(ii) any person or group has acquired during a twelve (12) month period ending
on the date of the most recent acquisition by such person or group of ownership
of stock of Corporation possessing 30% or more of the total voting power of the
outstanding stock of Corporation; or

(iii) any person or group has acquired ownership of stock of Corporation that,
together with the stock held by such person or group, constitutes more than 50%
of the total fair market value or total voting power of the outstanding stock of
Corporation; or

(iv) any person or group has acquired during a twelve (12) month period ending
on the date of the most recent acquisition by such person or group assets of
Corporation that have a total gross fair market value of more than 40% of the
total gross fair market value of all of the assets of Corporation immediately
before such acquisition.

As used herein, “person” and “group” shall have the same meanings as those terms
have in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934.

“Change of Control Termination” shall mean Employee’s employment with
Corporation is terminated by Corporation for any reason other than as set forth
in Section 2.B.i. above or Employee’s Good Reason Termination within two
(2) months prior to, or twelve (12) months following, a Change of Control.

“Good Reason Termination” shall mean (i) a material change in the geographic
location at which Employee must perform services to Corporation, (ii) a material
diminution in Employee’s title, authority, duties or responsibilities, or
(iii) a material diminution in Employee’s compensation.

 

  D. A new Section 3.E. is added to read as follows:

E. Vesting in Equity Awards; Change of Control. Notwithstanding Section 3.C. or
any other provision in this Agreement or any other agreement to the contrary,
upon Employee’s or Corporation’s receipt of notice of a Change of Control
Termination, Employee’s outstanding stock options, restricted stock units and
all other equity-based awards shall become immediately vested and
non-forfeitable and, along with any portion of the stock options, restricted
stock or other equity that has become exercisable or vested prior to the
Termination Date, shall remain exercisable for a period of six (6) months
following the Termination Date.

 

  E. A new Section 3.F. is added to read as follows:

F. Clawback. During the period of employment, and thereafter to the extent
required by applicable law, Employee hereby covenants and agrees to abide by the
terms of Corporation’s “Policy on Clawback” once final rules are issued by the
U.S. Securities and Exchange Commission, listing standards are adopted by the
New York Stock Exchange and such policy is then adopted by Corporation’s board
of directors.



--------------------------------------------------------------------------------

  F. Section 14 is amended to read as follows:

14. Section 409A. This Agreement shall be interpreted and applied in all
circumstances in a manner that is consistent with the intent of the parties
that, to the extent applicable, amounts earned and payable pursuant to this
Agreement shall constitute short-term deferrals exempt from the application of
Section 409A and, if not exempt, that amounts earned and payable pursuant to
this Agreement shall not be subject to the premature income recognition or
adverse tax provisions of Section 409A. Any payments to be made under this
Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under
Section 409A. Notwithstanding the foregoing, Corporation makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall Corporation be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Employee on account of non-compliance with Section 409A.
Notwithstanding anything in the Agreement to the contrary, if the Employee is
determined to be a “specified employee” (as defined in Section 409A) for the
year in which Employee incurs a separation from service, any payment due under
the Agreement that is not permitted to be paid on the date of such separation
without the imposition of additional taxes, interest and penalties under
Section 409A shall be paid on the first business day following the six-month
anniversary of the Employee’s date of separation or, if earlier, Employee’s
death. If the period for considering and revoking the release described in
Section 2.B.ii. spans two taxable years, payments will not commence until the
second taxable year. Any payments in respect of clauses (a) (other than with
respect to Annual Base Salary due Employee through the date of separation or, if
earlier, Employee’s death), (b) or (c) of Section 2.B.ii. shall be made upon the
expiration of the maximum period to review and revoke the release referenced in
Section 2.B.ii.

 

  G. In all other respects, the provisions of the Employment Agreement shall
remain in full force and effect.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

This Amendment is adopted on March 8, 2016.

 

InfuSystem Holdings, Inc. By:    /s/ Eric K. Steen Name:   

 

Eric K. Steen

Title:   Chief Executive Officer

/s/ Jonathan P. Foster Jonathan P. Foster